



EXHIBIT 10.1
RESTRICTED SHARES AWARD AGREEMENT


PURSUANT TO THE


VECTOR GROUP LTD.


2014 MANAGEMENT INCENTIVE PLAN


THIS AGREEMENT (the “Agreement”), made as of May 27, 2020 (“Grant Date”), by and
between Vector Group Ltd., a Delaware Corporation, with its principal office at
4400 Biscayne Boulevard, 10th Floor, Miami, FL 33137 (the “Company”), and
[Participant] (the “Participant”).


WHEREAS, the Board of Directors of the Company (the “Board”) adopted the Vector
Group Ltd. 2014 Management Incentive Plan on March 10, 2014 (approved by the
stockholders of the Company on May 16, 2014) (as such plan may be amended from
time to time, the “Plan”);


WHEREAS, the Plan provides that the Company, through the Compensation Committee
of the Board (the “Committee”), can grant awards of Restricted Shares to
Employees, Non-Employee Directors and Consultants who provide services to the
Company; and


WHEREAS, subject to the terms and conditions of this Agreement and the Plan, the
Committee has determined that Participant, an Employee of the Company, shall be
awarded Restricted Shares in the amount set forth below and subject to the
terms, conditions and restrictions set forth herein.


NOW, THEREFORE, the Company and the Participant each agree as follows:


1.    Grant of Restricted Shares. Subject to the terms, conditions and
restrictions of the Plan and this Agreement, the Company hereby grants to the
Participant [Amount Awarded] Restricted Shares effective as of the Grant Date.
For the avoidance of doubt, the Participant is being granted the Restricted
Shares at the closing price as of the Grant Date of $12.20 and on the same terms
as were approved by the Committee on such date, and, accordingly, the
Participant shall be entitled to all rights of a holder of shares of common
stock of the Company (“Common Stock”) set forth in Section 4 hereof as of the
Grant Date. Pursuant to the Plan and Section 2 of this Agreement, the Restricted
Shares are subject to certain restrictions, some of which shall expire in
accordance with the provisions of the Plan and Section 2 hereof. A book entry in
Participant’s name evidencing the Restricted Shares will be made with the
Company or its designated agent until such Restricted Shares are released to the
Participant or forfeited in accordance with this Agreement. Unless otherwise
provided herein, capitalized terms used herein that are not defined herein shall
have the meanings attributable thereto in the Plan.


2.    Vesting. (a) Except as otherwise provided in Sections 2(b) and 3 hereof,
the Restricted Shares shall become vested in the following percentages and at
the following times, subject to the Participant’s continued employment or
engagement with the Company through and on the applicable Vesting Date:


Percentage of Restricted Shares
Vesting Date
25%
First Anniversary of Grant Date
25%
Second Anniversary of Grant Date
25%
Third Anniversary of Grant Date
25%
Fourth Anniversary of Grant Date






--------------------------------------------------------------------------------





There shall be no proportionate or partial vesting of the Restricted Shares in
or during the months, days or periods prior to each Vesting Date, and all
vesting of the Restricted Shares shall occur only on the applicable Vesting
Date. Upon the termination or cessation of the Participant’s employment or
engagement with the Company, other than a Without Cause Termination or a Good
Reason Termination, any portion of the Restricted Shares which is not yet then
vested shall automatically and without notice terminate, be forfeited and be and
become null and void except as otherwise provided herein.


(b)    Notwithstanding any other term or provision of this Agreement, in the
event that an Acceleration Event (as defined below) occurs, the Restricted
Shares subject to this Agreement shall become immediately fully vested as of the
date of the Acceleration Event. For purposes of this Agreement, an “Acceleration
Event” shall mean the first to occur of any of the following: (i) a Change in
Control (as defined below) provided that the Participant’s employment or
engagement with the Company and its Related Entities continues through and on
the date of such Change in Control; or (ii) the Participant’s employment or
engagement with the Company and its Related Entities terminates through either a
Without Cause Termination or a Good Reason Termination (as such quoted terms are
defined below).


(c)    For purposes of this Agreement, “Change in Control” shall be as defined
in Section 13.3 of the Plan.


(d)    For purposes of this Agreement, (i) a “Without Cause Termination” shall
mean a termination of the Participant’s employment by the Company or a
subsidiary thereof other than for Cause (as defined below) or as a result of the
Participant’s death or disability, (ii) a “Good Reason Termination” shall mean a
termination of the Participant’s employment by the Participant for “good reason”
pursuant to and in accordance with the Participant’s written employment
agreement with the Company or a subsidiary thereof (if any) on the date hereof,
and (iii) “Cause” shall mean (x) the Participant’s willful misconduct or gross
negligence in the performance of his or her duties for the Company or a
subsidiary thereof that is not cured by the Participant within thirty (30) days
after his or her receipt of written notice from the Company or such subsidiary
(as applicable); (y) the Participant’s conviction of, or plea of guilty or nolo
contendere to, a crime relating to the Company or a subsidiary thereof or any
felony; or (z) a material breach by the Participant of the Participant’s
employment agreement, offer letter or other offer arrangement with the Company
or a subsidiary, or any other material written agreement entered into between
the Participant and the Company or any subsidiary thereof (if any) that is not
cured by the Participant within thirty (30) days after his or her receipt of
written notice from the Company or such subsidiary (as applicable).


3.    Effect of Vesting; Forfeiture.


(a)    Upon the vesting of any Restricted Shares, such vested Restricted Shares
will no longer be subject to forfeiture as provided in this Agreement. Promptly
after vesting, the Company will deliver to the Participant the Restricted Shares
that have vested subject to applicable tax withholding obligations pursuant to
Section 10.


(b)    If the Participant’s employment or engagement with the Company and the
Related Entities is terminated for any reason other than a Without Cause
Termination or a Good Reason Termination, the Participant shall automatically
forfeit any unvested Restricted Shares and the Company shall acquire such
unvested Restricted Shares for the amount paid by the Participant for such
Restricted Shares (or, if no amount was paid by the Participant for such
Restricted Shares, then the Company shall acquire such Restricted Shares for no
consideration). The Committee shall have the power and authority to enforce on
behalf of the Company any rights of the Company under this Agreement in the
event of the Participant’s forfeiture of the Restricted Shares pursuant to this
Section 3.







--------------------------------------------------------------------------------





4.    Rights as a Holder of Restricted Shares. From and after the Grant Date,
the Participant shall have, with respect to the Restricted Shares (whether
vested or unvested), all of the rights of a holder of shares of Common Stock of
the Company, including, without limitation, the right to vote the shares, to
receive and retain all regular cash dividends payable to holders of shares of
record on and after the Grant Date (although such dividends will be treated, to
the extent required by applicable law, as additional compensation for tax
purposes), and to exercise all other rights, powers and privileges of a holder
of shares with respect to the Restricted Shares; provided, that, to the extent
the Company issues a dividend in the form of shares or other property, such
shares or other property shall be subject to the same restrictions that are then
applicable to the Restricted Shares under the Plan and this Agreement and such
restrictions shall expire at the same time as the restrictions on the Restricted
Shares expire. Participant shall not be required to repay any dividends received
with respect to Restricted Shares that are subsequently forfeited prior to
vesting.


5.    Taxes; Section 83(b) Election. The Participant acknowledges that (i) no
later than the earlier of (x) the date on which any Restricted Shares shall have
become vested or (y) the date on which the Participant makes a Section 83(b)
election (if he or she so chooses to make such an election), the Participant
shall pay to the Company, or make arrangements satisfactory to the Company
regarding payment of, any Federal, state or local or other taxes of any kind
required by law to be withheld with respect to any Restricted Shares which shall
have become so vested; (ii) the Company shall, to the extent permitted by law,
have the right to deduct from any payment of any kind otherwise due to the
Participant any Federal, state or local or other taxes of any kind required by
law to be withheld with respect to any Restricted Shares which shall have become
so vested, including that the Company may, but shall not be required to, sell a
number of Restricted Shares sufficient to cover applicable withholding taxes;
and (iii) in the event that the Participant does not satisfy (i) above on a
timely basis, the Company may, but shall not be required to, pay such required
withholding and, to the extent permitted by applicable law, treat such amount as
a demand loan to the Participant at the maximum rate permitted by law, with such
loan, at the Company’s sole discretion and provided the Company so notifies the
Participant within thirty (30) days of the making of the loan, secured by the
Restricted Shares and any failure by the Participant to pay the loan upon demand
shall entitle the Company to all of the rights at law of a creditor secured by
the Restricted Shares. The Company may hold as security any certificates
representing any Restricted Shares and, upon demand of the Company, the
Participant shall deliver to the Company any certificates in his or her
possession representing the Restricted Shares together with a stock power duly
endorsed in blank. The Participant also acknowledges that it is his or her sole
responsibility, and not the Company’s, to file timely and properly any election
under Section 83(b) of the Code, and any corresponding provisions of state tax
laws, if the Participant wishes to utilize such election.


6.    No Obligation to Continue Employment. This Agreement is not an agreement
of employment. Neither the execution of this Agreement nor the issuance of the
Restricted Shares hereunder constitute an agreement by the Company or any
Related Entity thereof to employ or to continue to employ the Participant during
the entire, or any portion of, the term of this Agreement, including but not
limited to any period during which any Restricted Shares are outstanding.


7.    Legend. In the event that a certificate evidencing the Restricted Shares
is issued, the certificate representing the Restricted Shares shall have
endorsed thereon the following legends:


(a)    “THE ANTICIPATION, ALIENATION, ATTACHMENT, SALE, TRANSFER, ASSIGNMENT,
PLEDGE, ENCUMBRANCE OR CHARGE OF THE SHARES OF STOCK REPRESENTED HEREBY ARE
SUBJECT TO THE TERMS AND CONDITIONS (INCLUDING FORFEITURE) OF VECTOR GROUP LTD.
(THE “COMPANY”) 2014 MANAGEMENT INCENTIVE PLAN ADOPTED BY THE COMPANY’S BOARD OF
DIRECTORS ON MARCH 10, 2014 (APPROVED BY THE STOCKHOLDERS OF THE COMPANY ON MAY
16, 2014) (AS SUCH PLAN MAY BE





--------------------------------------------------------------------------------





AMENDED FROM TIME TO TIME, THE “PLAN”) AND AN AGREEMENT ENTERED INTO BETWEEN THE
REGISTERED OWNER AND THE COMPANY DATED AS OF MAY 27, 2020. COPIES OF SUCH PLAN
AND AGREEMENT ARE ON FILE AT THE PRINCIPAL OFFICE OF THE COMPANY.”




(b)    Any legend required to be placed thereon by applicable blue sky laws of
any state.


Notwithstanding the foregoing, in no event shall the Company be obligated to
issue a certificate representing the Restricted Shares prior to vesting as set
forth in Section 2 hereof.


8.    Power of Attorney. The Company, its successors and assigns, is hereby
appointed the attorney-in-fact, with full power of substitution, of the
Participant for the purpose of carrying out the provisions of this Agreement and
taking any action and executing any instruments which such attorney-in-fact may
deem necessary or advisable to accomplish the purposes hereof, which appointment
as attorney-in-fact is irrevocable and coupled with an interest. The Company, as
attorney-in-fact for the Participant, may in the name and stead of the
Participant, make and execute all conveyances, assignments and transfers of the
Restricted Shares provided for herein, and the Participant hereby ratifies and
confirms that which the Company, as said attorney-in-fact, shall do by virtue
hereof. Nevertheless, the Participant shall, if so requested by the Company,
execute and deliver to the Company all such instruments as may, in the judgment
of the Company, be advisable for this purpose.


9.    Transferability. Unless otherwise determined by the Committee, the
Restricted Shares shall not be subject to a Transfer (as defined below),
otherwise than by will or under the applicable laws of descent and distribution,
unless and until the shares become vested under Section 2 hereof. The terms of
this Agreement shall be binding upon the executors, administrators, heirs,
successors and assigns of the Participant. Except as otherwise permitted
pursuant to the first sentence of this Section 9, any attempt to effect a
Transfer of any Restricted Shares shall be void ab initio. For purposes of this
Agreement, “Transfer” shall mean any sale, transfer, encumbrance, gift,
donation, assignment, pledge, hypothecation, or other disposition, whether
similar or dissimilar to those previously enumerated, whether voluntary or
involuntary, and including, but not limited to, any disposition by operation of
law, by court order, by judicial process, or by foreclosure, levy or attachment.


10.    Tax Withholding. Upon each vesting of the Restricted Shares, the Company
shall withhold shares of Common Stock having a Fair Market Value (as defined in
the Plan) on the date the tax is to be determined equal to the minimum statutory
amount to satisfy any federal, state or local taxes required by law to be
withheld as a result of such vesting.


11.    Miscellaneous.


(a)    This Agreement shall inure to the benefit of and be binding upon the
parties hereto and their respective heirs, personal legal representatives,
successors, trustees, administrators, distributes, devisees and legatees. The
Company may assign to, and require, any successor (whether direct or indirect,
by purchase, merger, consolidation or otherwise) to all or substantially all of
the business and/or assets of the Company to expressly assume and agree in
writing to perform this Agreement. Notwithstanding the foregoing, the
Participant may not assign this Agreement or any of the Participant’s rights,
interest or obligations hereunder.


(b)    This award of Restricted Shares shall not affect in any way the right or
power of the Board or stockholders of the Company to make or authorize an
adjustment, recapitalization or other change in the capital structure or the
business of the Company, any merger or consolidation of the Company or





--------------------------------------------------------------------------------





subsidiaries, any issue of bonds, debentures, preferred or prior preference
stock ahead of or affecting the Restricted Shares, the dissolution or
liquidation of the Company, any sale or transfer of all or part of its assets or
business or any other corporate act or proceeding.


(c)    The Participant agrees that the award of the Restricted Shares hereunder
is special incentive compensation and that, with the exception of dividends paid
thereon, will not be taken into account as “salary”, “Base Salary” (as defined
in the Participant’s employment agreement), “compensation” or “bonus” in
determining the amount of any matching payment under the Liggett Vector Brands
Savings Plan or any other pension, retirement or profit-sharing plan of the
Company or subsidiary thereof or any life insurance, disability or other benefit
plan of the Company or subsidiary thereof.


(d)    No modification or waiver of any of the provisions of this Agreement
shall be effective unless in writing and signed by the party against whom it is
sought to be enforced.


(e)    This Agreement may be executed in one or more counterparts, all of which
taken together shall constitute one contract, and such execution may be
evidenced by electronic means pursuant to any procedures established by the
Company for electronic acceptance.


(f)    The failure of any party hereto at any time to require performance by
another party of any provision of this Agreement shall not affect the right of
such party to require performance of that provision, and any waiver by any party
of any breach of any provision of this Agreement shall not be construed as a
waiver of any continuing or succeeding breach of such provision, a waiver of the
provision itself, or a waiver of any right under this Agreement.


(g)    The headings of the sections of this Agreement have been inserted for
convenience of reference only and shall in no way restrict or modify any of the
terms or provisions hereof.


(h)    All notices, consents, requests, approvals, instructions and other
communications provided for herein shall be in writing and validly given or made
when delivered, or on the second succeeding business day after being mailed by
registered or certified mail, whichever is earlier, to the persons entitled or
required to receive the same, at the addresses set forth at the heading of this
Agreement or to such other address as either party may designate by like notice.
Notices to the Company shall be addressed to Vector Group Ltd. at 4400 Biscayne
Boulevard, 10th Floor, Miami, Florida 33137, Attn: Marc N. Bell, Senior Vice
President, General Counsel and Secretary.


(i)    This Agreement shall be construed and interpreted in accordance with and
governed by the laws of the state of Florida (disregarding any choice of law
rules which might look to the laws of any other jurisdiction).


12.    Provisions of Plan Control. This Agreement is subject to all the terms,
conditions and provisions of the Plan, including, without limitation, the
amendment provisions thereof, and to such rules, regulations and interpretations
relating to the Plan as may be adopted thereunder and as may be in effect from
time to time. The Plan is incorporated herein by reference. A copy of the Plan
has been delivered to the Participant. If and to the extent that this Agreement
conflicts or is inconsistent with the terms, conditions and provisions of the
Plan, the Plan shall control, and this Agreement shall be deemed to be modified
accordingly. This Agreement contains the entire understanding of the parties
with respect to the subject matter hereof (other than any other documents
expressly contemplated herein or in the Plan) and supersedes any prior
agreements between the Company and the Participant.


[signature page(s) follow]





--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.




VECTOR GROUP LTD.




By: __________________________________
Duly Authorized Officer
    






Participant:




___________________________________________




Address of Participant:





